COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 1320/1390 DON HASKINS, LTD,                   §               No. 08-16-00027-CV

                      Appellant,               §                  Appeal from the

 v.                                            §            County Court at Law No. 5

 XEROX COMMERCIAL SOLUTIONS,                   §             of El Paso County, Texas
 LLC.,
                                               §               (TC# 2013DCV1044)
                       Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 12, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joseph L. Hood, Jr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before July 12, 2016.

       IT IS SO ORDERED this 14th day of June, 2016.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.